NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the AFCP amendment received 3/8/2021.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.  
Applicant’s amendments to the claims are sufficient to overcome the 35 USC 112(b)/second paragraph rejection(s) set forth in the previous office action.  


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Roberto Capriotti on March 15, 2015. 
The application has been amended as follows: 
Amend claim 22 as follows: amend “having at least one” to –having the at least one- in ll. 1-2. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method of operating a medical device comprising generating a radio frequency (RF) signal and applying the RF signal to at least one electrode of an end effector of the medical device and controlling a frequency of the generated RF signal to control at least one of a power, a current, and a voltage applied to the at least one electrode, wherein the power applied to the at least one electrode is controlled by varying the frequency of the generated RF signal toward and away from a resonant frequency of a resonant circuit coupled to the at least one electrode, wherein as the frequency is varied toward the resonant frequency the power applied to the at least one electrode is less attenuated and as the frequency is varied away from the resonant frequency the power applied to the at least one electrode is more attenuated.” As for claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method of cauterizing a vessel or tissue, the method comprising: gripping the vessel or tissue with an end effector of a medical device; applying an RF signal to at least one electrode of the end effector that is in contact with the vessel or tissue; and 
The closest prior art is regarded as: Goble (6,093,186, previously cited) who teaches varying/controlling a frequency of a generated RF signal to control power applied to at least one electrode where varying the frequency results in less power attenuated when varied away from a resonant frequency of a resonant circuit generating the RF signal, and thus fail to teach the “wherein the power delivered to the at least one electrode is controlled by varying the frequency of the generated RF signal toward and away from a resonant frequency of a resonant circuit coupled to the at least one electrode”.
Claims 20-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794